NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 22 (flanges or seals) must be shown or the feature(s) canceled from the claim(s).  
The drawings are objected to under 37 CFR 1.84(l). Figures 4, 8a, 8b are not clear / have poor line quality. The words are blurry and difficult to discern. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mixture" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-23 are rejected for the same reason due to their dependency upon said claim.
Claim 2 recites the limitation “the drilling fluid containing drill cutting feed” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the plastic viscosity” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the rinse inlet” and “the diluent rinse feed tube” in line 4 and “the beach section” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Claim 21 contains the trademark/trade name Verti-G.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a high-speed vertical centrifuge and, accordingly, the identification/description is indefinite.
Claim 22 recites the limitation “the receptacle” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the secondary rinse feed tube” in line 1. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2094676 (Kwant et al.) in view of Jaeger (Jaeger, “Hermetically sealed solid bowl decanter – a part of solvent chemistry”, Solids/liquids separation practice and the influence of new techniques: Symposium: Papers and programme, Vol. paper 5, 1984, PP.).
Regarding claim 1, GB 2094676 discloses a process for liquid phase – solids phase separation of oil based drilling fluid-containing drill cuttings, comprising adding a diluent 7 and/or 20 to the drilling fluid-containing drill cuttings and conveying the mixture into a primary feed tube 8 of a horizontal washing decanter centrifuge 11, but does not disclose the process being performed in a gas-tight environment preventing escape of diluent from the process into the external atmosphere and preventing introduction of oxygen containing air into the process from the external atmosphere.
Jaeger discloses processing the mixture in a gas-tight centrifuge, wherein the centrifuge is sealed so as to prevent escape of vapors from the mixture into the atmosphere and the introduction of atmosphere oxygen into the gas-tight decanter centrifuge (page 2 lines 1-4). Jaeger specifically teaches that a gas-tight centrifuge is needed to prevent escape of gas or intake of oxygen, especially when it comes to solvent chemistry (page 1 line 28 – page 2 line 4). Since GB 2094676 teaches the use of solvent in a decanter centrifuge in its process for cleaning drill cuttings (page 1 lines 106-112), it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of GB 2094676 with a gas-tight centrifuge as taught by Jaeger for the purpose of inertization and operation under process pressure or even under vacuum (page 1 line 28 – page 2 line 4). 
Regarding claim 17, GB 2094676 discloses wherein the diluent comprises a first diluent 7 mixed with the drilling fluid-containing drill cuttings 1 forming a first primary mixture of diluent and drilling fluid-containing drill cuttings, prior to being conveyed into the primary feed tube 8 and a second diluent 20 added sequentially to the rinse inlet of 
Regarding claim 18, GB 2094676 discloses wherein the diluents are the same or different (page 1 lines 96-112).
Regarding claim 23, GB 2094676 discloses wherein the secondary rinse feed tube 21 is located opposite the primary feed tube (Figure).

Claims 4-6, 10-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2094676 (Kwant et al.) in view of Jaeger (Jaeger, “Hermetically sealed solid bowl decanter – a part of solvent chemistry”, Solids/liquids separation practice and the influence of new techniques: Symposium: Papers and programme, Vol. paper 5, 1984, PP.), as applied to claim 1 above, and further in view of WO 9108375 (Bailey et al.).
Regarding claims 4-6, modified GB 2094676 does not disclose wherein the diluent has a flashpoint less than or equal to 37°C; wherein the mixture has a flashpoint less than or equal to 37°C; wherein the diluent has a vapour pressure equal to or greater than 0.1 Torr and less than 750 Torr.
WO 9108375 teaches wherein the diluent has a flashpoint less than or equal to 37°C (Abstract; solvent is for example toluene which exhibits said property in the claimed range); wherein the mixture has a flashpoint less than or equal to 37°C (the mixture is considered to exhibit the same said property in the claimed range as the toluene diluent); wherein the diluent has a vapour pressure equal to or greater than 0.1 
Regarding claims 10 and 11, modified GB 2094676 does not disclose wherein the solids phase discharged from the horizontal washing decanter centrifuge contains less than 10% by volume diluent; wherein the solids phase discharged from the horizontal washing decanter centrifuge contains less than 5% by volume diluent. 
WO 9108375 discloses wherein the solids phase discharged from the horizontal washing decanter centrifuge contains 5.0% w/w diluent (page 9 lines 19-27) (which roughly approximates to 12% by volume diluent, assuming approximately a solids/drill cuttings density of 2.2 g/cm3, diluent/gasoline density of 0.75 g/cm3, and oil density of 0.84g/cm3). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. Without evidence to indicate why a less than 10% or less than 5% by volume diluent is critical, it would have been obvious for one having ordinary skill in the art to adjust the composition of the mixture and/or discharge of WO 9108375 to produce a solids phase discharge with the claimed diluent percentage range 
 Regarding claim 12, modified GB 2094676 does not disclose wherein the horizontal washing decanter centrifuge operates at an internal pressure greater than -200 Torr and less than 750 Torr.
WO 9108375 discloses wherein the horizontal washing decanter centrifuge operates at an internal pressure greater than -200 Torr (page 7 lines 6-20; since the diluent, e.g., toluene, is in a liquid phase in the decanting centrifuge, it would be necessary and inherent that the internal pressure in the centrifuge is greater than -200 Torr). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. In this instance, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the internal pressure of the decanter centrifuge taught by WO 9108375 to be in the claimed range, without producing any new or unexpected results. Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the process of modified GB 2094676 with the centrifugation conditions taught by WO 
Regarding claims 13 and 14, modified GB 2094676 does not disclose including drying the solids phase discharged from the horizontal washing decanter centrifuge to recover substantially all diluent from the solids phase; wherein the solids are dried using a hollow flight solids dryer or a heated air or gas dryer.
WO 9108375 discloses drying the solids phase discharged from the horizontal washing decanter centrifuge to recover substantially all diluent form the solids phase; wherein the solids are dried using a hollow flight solids dryer or a heated air or gas dryer (page 10 lines 6-11). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the process of modified GB 2094676 with the drying steps of WO 9108375 for the purpose of recovering the solvent (page 10 lines 6-11).
Regarding claims 15 and 16, GB 2094676 does not disclose pre-treating and/or post-treating processing in fluid flow communication with the separation process through a hermetically sealed conduit; wherein the pre-treating and/or post-treating processing includes solvent wash tanks, additional decanter centrifuge(s) or solids drying.
WO 9108375 discloses pre-treating and/or post-treating processing in fluid flow communication with the separation process; wherein the pre-treating and/or post-treating processing includes solvent wash tanks, additional decanter centrifuge(s) or solids drying (page 5 lines 5-10; page 7 lines 6-20; page 10 lines 6-11). 
While WO 9108375 does not specifically teach a hermetically sealed conduit between the solvent wash tank and the decanter centrifuge, Jaeger teaches that a gas-tight environment should be used for solvents to prevent escape of gas or intake of oxygen (page 1 line 28 – page 2 line 4). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the gas-tight environment concept of Jaeger to the process of WO 9108375 and provided a hermetically sealed conduit between the separation process and the pre-treating and/or post-treating process to prevent escape of gas or intake of oxygen in the entire system (page 1 line 28 – page 2 line 4). Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified GB 2094676 with the pre-treating and/or post-treating processing taught by WO 9108375 for the purpose of premixing the cuttings with the diluent/solvent and then to recover the diluent/solvent (page 5 lines 5-10; page 7 lines 6-20; page 10 lines 6-11).
Regarding claim 19, modified GB 2094676 does not specifically disclose wherein the diluents have a flashpoint less than or equal to 37°C.
WO 9108375 discloses wherein the rinse diluent has a flash point less than or equal to 37°C (Abstract; solvent is for example toluene which has a flash point well below 37°C). Since the rinse diluent is applied for the purpose of removing traces of the first diluent (page 1 lines 106-112 of GB 2094676), the diluents mixture (considered to be mostly rinse diluent) is considered to have a flashpoint of below 37°C as well. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the process of modified GB 
Regarding claim 20, modified GB 2094676 does not specifically disclose wherein the rinse diluent or diluents have a vapour pressure equal to or greater than 0.1 Torr and less than 750 Torr. 
WO 9108375 discloses wherein the rinse diluent or diluents have a vapour pressure equal to or greater than 0.1 Torr and less than 750 Torr (Abstract; solvent is for example toluene which exhibits said property in the claimed range). It would have been obvious for one having ordinary skill in the art to have provided the process of modified GB 2094676 with the types of diluent taught by WO 9108375 for the purpose of dissolving the oil, and then the cuttings may be separated from the solvent with the oil dissolved therein (Abstract).
Regarding claim 21, modified GB 2094676 does not disclose the process in fluid flow communication with one or more additional processes including shale shakers, or Verti-G dryers, or solvent wash tanks, or polishing decanters, or solids dryers, or combinations thereof, being performed in a gas-tight environment, thereby preventing escape of diluent from the additional process or processes into the external atmosphere and preventing introduction of oxygen containing air into the process from the external atmosphere.
WO 9108375 discloses the process in fluid flow communication with one or more additional processes including shale shakers, or Verti-G dryers, or solvent wash tanks, 
While WO 9108375 does not specifically teach that the process is being performed in a gas-tight environment, thereby preventing escape of diluent from the additional process or processes into the external atmosphere and preventing introduction of oxygen containing air into the process from the external atmosphere, Jaeger teaches that a gas-tight environment should be used for solvents to prevent escape of gas or intake of oxygen (page 1 line 28 – page 2 line 4). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the gas-tight environment concept of Jaeger to the process of WO 9108375 to the process of WO 9108375 to prevent escape of gas or intake of oxygen in the entire system (page 1 line 28 – page 2 line 4). Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified GB 2094676 with the additional process of WO 9108375 for the purpose of premixing the cuttings with the diluent/solvent and then to recover the diluent/solvent (page 5 lines 5-10; page 7 lines 6-20; page 10 lines 6-11).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2094676 (Kwant et al.) in view of Jaeger (Jaeger, “Hermetically sealed solid bowl decanter – a part of solvent chemistry”, Solids/liquids separation practice and the influence of new techniques: Symposium: Papers and programme, Vol. paper 5, 1984, PP.), as applied to claim 1 above, and further in view of Medoff et al. (U.S. Patent Application Pub. No. 2014/0287470).
Regarding claims 7-9, modified GB 2094676 does not disclose adding inert gas to the horizontal washing decanter centrifuge so as to maintain an oxygen content of less than 9% by volume within the horizontal washing decanter centrifuge; wherein the gas comprises nitrogen or carbon dioxide or fuel gas, or a combination thereof; wherein the oxygen content within the horizontal washing decanter centrifuge is maintained below the minimum oxygen content required for ignition of the diluent.
Medoff et al. discloses adding inert gas to a conveying system (corresponds to the horizontal washing decanter centrifuge) so as to maintain an oxygen content of less than 9% by volume within the horizontal washing decanter centrifuge; wherein the gas comprises nitrogen or carbon dioxide or fuel gas, or a combination thereof; wherein the oxygen content within the conveying system (corresponds to the horizontal washing decanter centrifuge) is maintained below the minimum oxygen content required for ignition of the diluent (paras. [0194], [0053], [0186], [0191]; reducing oxygen level in the system to even less than about 0.001% oxygen, which is well below the level of oxygen content required for ignition of diluent). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the process of modified GB 2094676 with adding of inert gas as taught by Medoff et al. for the purpose of avoiding the formation of ozone due to its reactive and toxic nature (para. [0194]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2094676 (Kwant et al.) in view of Jaeger (Jaeger, “Hermetically sealed solid bowl decanter – a part of solvent chemistry”, Solids/liquids separation practice and the influence of new techniques: Symposium: Papers and programme, Vol. paper 5, 1984, PP.), and further in view of WO 9108375 (Bailey et al.), as applied to claim 21 above, and further as evidenced by Hoffman (U.S. Patent Application Pub. No. 2015/0338162).
Regarding claim 22, modified GB 2094676 does not disclose wherein flanges or seals are located at one or more locations including the receptacle for receiving oil based drilling mud-drill cuttings slurries, feed augers, feed pumps, discharge augers or rotary airlocks. 
However, flanges and seals are well known and commonly used in the art as evidenced by Hoffman (para. [0065]), and it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have used flanges or seals at locations such as receptacles, augers, pumps or airlocks as evidenced by Hoffman in the process of modified GB 2094676 for the purpose of maintaining reduced pressure conditions inside a chamber (para. [0065]).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the diluent is added to the drilling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Shuyi S. Liu/Examiner, Art Unit 1774